Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Phillips on 6/3/2022.

The application has been amended as follows: 
In claim 1, line 37, please delete [masonry block] and insert – the insulated masonry building block system --;
In claim 6, line 2, before ‘cross’, please delete [vertical] and insert – end --;
In claim 9, line 3, please delete [bottoms] and insert – bottom --;
In claim 10, line 2, before ‘cross’, please delete [vertical] and insert – end --;
In claim 11, line 2, before ‘cross’, please delete [vertical];
Please cancel claims 12-13, 15-16 and 18-22.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious a building block comprising first, second and third spaced, parallel, rectangular face shells, with the second face shell located intermediate the first and third face shells, first and second end cross webs connecting the ends of the first and second face shells, each first and second cross webs having a notch, first and second spaced intermediate cross webs located on spaced planes between the first and second planes of the first and second end cross webs and connecting the second and third face shells, said intermediate cross webs each having a notch therein, first insulating insert dimensioned to substantially fill the space between the first and second face shells and the first and second end cross webs, the first insulating insert having top and bottom edges, with end protrusions extending outwardly at the top edge thereof to fit into the notches in the first and second end cross webs, the end protrusions having cutouts in bottoms to accommodate mortar crumbs, the first insulating insert having a longitudinal notch along the entire bottom edge and a longitudinal notch along the entire top edge wherein the longitudinal notch along the entire bottom edge is dimensioned to fit into a top longitudinal notch of a neighboring one of the first insulating inserts creating an overlap and a second insulating insert dimensioned to substantially fill the space between the second and third face shells and the first and second spaced intermediate cross webs, the second insulating insert having top and bottom edges, the second insulating insert having a longitudinal notch along the entire bottom edge and a longitudinal notch along the entire top edge, wherein the longitudinal notch along the entire top edge of the first insulating insert and the longitudinal notch along the entire top edge of the second insulating insert are positioned on adjacent sides of the first and second insulating insert when the first insulating insert and the second insulating insert are installed in the insulated masonry building block system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633